      Case 5:20-cv-00222-MAD-ATB Document 12 Filed 05/09/20 Page 1 of 1




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


 JIANGSU GTIG ESEN CO., LTD.,

                               Plaintiff,                         Civil Action No.
                                                                  5:20-cv-00222 (MAD/ATB)
                      v.

 AMERICAN FASHION NETWORK, LLC, AND JES
 APPAREL, LLC,

                               Defendants.


             APPLICATION TO THE CLERK FOR DEFAULT JUDGMENT
           PURSUANT TO FED. R. CIV. P. 55(b) AND LOCAL RULE 55.2(a)

TO:    JOHN M. DOMURAD, CLERK
       UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF NEW YORK

       Upon the attached Declaration of Brian J. Butler, Esq. in Support of Plaintiff’s

Application to Clerk for Default Judgment, dated May 8, 2020, and the exhibits annexed

thereto, Plaintiff Jiangsu Gtig Esen Co., Ltd. respectfully requests that the Clerk enter

Default Judgment against Defendants American Fashion Network, LLC, and JES

Apparel, LLC, pursuant to Rule 55(b) of the Federal Rules of Civil Procedure and

Northern District of New York Local Rule 55.2(a).

Dated: Syracuse, New York                         BOND, SCHOENECK & KING, PLLC
       May 8, 2020

                                                  By:
                                                         Brian J. Butler (510105)
                                                         Taylor E. Reynolds (700877)
                                                  Attorneys for Jiangsu Gtig Esen Co.,
                                                  Ltd.
                                                  Office and P.O. Address
                                                  One Lincoln Center
                                                  Syracuse, New York 13202-1355
                                                  Telephone: (315) 218-8000



                                                                                      3544583.1
